Exhibit 10.2

 

AMENDMENT DATED AS OF JANUARY 28, 2005
TO THE DECEMBER 5, 2002 EMPLOYMENT AGREEMENT
BETWEEN
ETS PAYPHONES, INC. and GUY A. LONGOBARDO

 

This Amendment to the Employment Agreement (the “Amendment”) dated as of
December 5, 2002, as amended by the Amendment to Employment Agreement dated as
of February 12, 2004 (collectively, the “Agreement”) between ETS Payphones, Inc.
(the “Company”) and Guy A. Longobardo (the “Executive”), is made effective as of
January 28, 2005.

 

Whereas the Executive has asked that the Company reduce the base salary to be
paid him, and in consideration of the mutual agreements herein contained, and
for other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, the Company and the Executive hereby agree as follows:

 

1.     The Term of the Agreement is extended to December 5, 2005.

 

2.     For the purposes of Section 3(a) of the Agreement only, the annual base
salary of the Executive shall be $240,000 until such time as the Executive and
the Company otherwise agree.  For all other purposes under the Agreement,
including the provisions of Section 4(c) thereof, the annual base salary shall
be $360,000 or such other amount as may be agreed to in writing by the Company
and the Executive.

 

3.     The car allowance provided to the Executive pursuant to Section 3 (e)(ii)
of the Agreement shall be $400 per month, or such other amount as may be agreed
to in writing by the Company and the Executive.

 

4.     In the event of termination of the employment of the Executive pursuant
to Section 4(b)(i), 4 (b)(ii), 4(b)(iii) or 4 (b)(v), the Company shall continue
medical insurance coverage for the Executive and his dependents on the same
terms as exist on the date hereof until the earlier of the date that is the date
nine months following the date of termination and the date Executive qualifies
for substantially similar coverage from another employer.  If Executive and his
dependents are not covered by substantially similar coverage on the date that is
nine months following the date of termination, Executive shall be entitled to
elect up to eighteen months of continuation coverage under COBRA.

 

5.     Section 1(f) of the Agreement is deleted and replaced in its entirety by
the following:

 

(f)              “Change in Control”. For purposes of this Agreement, a Change
in Control of the Company shall have occurred if (i) any Person (as defined in
Section 3(a)(9) of the Securities Exchange Act of 1934 (the “Exchange Act”) as
modified and used in Sections 13(d) and 14 (d) of the Exchange Act, other than
(1) the Company, (2) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, (3) any underwriter temporarily holding
securities pursuant to an offering of such securities, or (4) any corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportion as their ownership of the Company’s common
stock), is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 10% of the combined voting power of the Company’s then outstanding
voting securities; (ii) as a result of, or in connection with, any cash tender
or exchange offer, merger, consolidation or other business combination, or
contested election, or any combination of the foregoing transactions (a
“Transaction”), the persons who were directors of the Company (or the nominees
of the Board of Directors to replace such directors in the event that such
director does not stand for reelection) immediately before the Transaction shall
cease to constitute a majority of the Board of Directors of the Company or any
successor to the Company, or the persons who were stockholders of the Company
immediately before the Transaction shall cease to own at least 50% of the
outstanding voting stock of the Company or any successor to the Company; (iii)
any sale or other

 

--------------------------------------------------------------------------------


 

disposition (in one or a series of transactions) of all or substantially all of
the Company’s assets; or (iv) approval by shareholders of a complete liquidation
or dissolution of the Company.

 

6.     All other provisions of the Agreement not specifically amended by this
Amendment shall remain in full force and effect.  All capitalized but undefined
terms used herein shall have the meaning ascribed to them in the Agreement. 
This Agreement may be executed simultaneously in two or more counterparts each
of which shall be deemed an original and all of which shall be deemed one and
the same agreement.  A photocopy or facsimile reproduction of this Amendment and
any signatures shall be deemed as effective as the original.

 

 

IN WITNESS WHEREOF, the Company and the Executive have each executed and
delivered this Agreement as of the effective date shown above.

 

 

 

COMPANY

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Guy Longobardo

 

 

 

 

Guy A. Longobardo,

 

CEO

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------